UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7219



JAMES ALLEN MORRIS,

                                             Petitioner - Appellant,

          versus


J. FRANSIC, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:06-cv-00026-JPB)


Submitted:   January 17, 2008             Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Allen Morris, Appellant Pro Se. Betsy S. Jividen, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Allen Morris, a federal prisoner, appeals the

district       court’s    order   accepting      the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.    Accordingly, although we grant Morris’ motion for leave to

proceed in forma pauperis, we affirm for the reasons stated by the

district court.         Morris v. Fransic, No. 3:06-cv-00026-JPB (N.D.W.

Va. Aug. 10, 2007).            We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before    the    court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -